Order entered October 3, 2016




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-16-00795-CV

                   IN THE INTEREST OF K.K.W., A MINOR CHILD

                    On Appeal from the 254th Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. DF-04-12034-R

                                         ORDER
      Before the Court is the court reporter’s September 29, 2016 request for extension of time

to file the reporter’s record. By order issued September 29, 2016, the Court extended the

deadline for the reporter’s record to December 22, 2016. Therefore, the motion is DENIED AS

MOOT.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE